Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1, 7-11, and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s), in summary form, receiving a report for a triggered escalation policy due to a problem/issue, identifying at least one person knowledgeable about the problem/issue using a database, activating the escalation policy by notifying the identifier person. This embodies the abstract idea of finding a knowledgeable person to handle a problem or issue which is under the category of Certain Methods of Organizing Human Activity – managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  It is common human behavior to want to find the best or most qualified person (i.e. highly rated) to handle a problem or issue in the world at large.
The limitations directed toward the abstract idea are bolded below:
Claim 1 – “A method performed by elements of a production environment assistant for alerting an individual as to the occurrence of a problem or issue within a monitored computer-based production environment, comprising: receiving a report indicating that an escalation policy was triggered due to the occurrence of a problem or issue within a computer-based production environment; identifying at least one person that is knowledgeable about the problem or issue that triggered the escalation policy by consulting a user proficiency database that includes a plurality of proficiency ratings for each of a plurality of users of the production environment assistant, the plurality of proficiency ratings for each user being indicative of the user's proficiency with respect to individual issue areas and/or production environment assistant features; and activating the escalation policy such that an individual identified in the escalation policy is notified of the problem or issue and a name and/or contact information for the at least one identified person that is knowledgeable about the problem or issue that triggered the escalation policy.”
Claim 10 is similar to claim 1.
Claim 11 is similar to claim 1 but further includes “a memory; and one or more processors configured to perform a method comprising:” which are not considered to be abstract elements.
This judicial exception is not integrated into a practical application. The claims includes the additional element “by consulting a user proficiency database”.  However, this at best is merely using a computer as a tool to perform an abstract idea.  Claim 11 includes the additional element“a memory; and one or more processors configured to perform a method comprising:”.  However, this is also merely using a computer as a tool to perform an abstract idea. The claim offers no elements that would apply the judicial exception with, or by use of, a particular machine.  The claim does not indicate how the receiving, identifying and activating steps are specific elements of a particular machine. The claim offers no insight as to the specific technological features being used for receiving, identifying and activating as a whole.  Thus there are no limitations that are indicative of integration into a practical application
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims includes the additional element “by consulting a user proficiency database”.  However, this at best is merely using a computer as a tool to perform an abstract idea.  Claim 11 includes the additional element “a memory; and one or more processors configured to perform a method comprising:”.  However, this is also merely using a computer as a tool to perform an abstract idea. The claim offers no elements that would apply the judicial exception with, or by use of, a particular machine.  The claim does not indicate how the receiving, identifying and activating steps are specific elements of a particular machine. The claim offers no insight as to the specific technological features being used for receiving, identifying and activating as a whole. Thus there are no limitations that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.
Of the dependent claims, the examiner considers claims 2-6 and 12-16 to provide limitations that are indicative of integration into a practical application.  The remaining claims are insufficient in relation to integration into a practical application and showing significantly more. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In claim 10, Claim limitation “mean for receiving”, “means for identifying” and “means for activating” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-11, 17-19  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0094228 by Nevin et al. (Nevin).
With respect to claim 1, Nevin teaches a method performed by elements of a production environment assistant for alerting an individual as to the occurrence of a problem or issue within a monitored computer-based production environment, comprising: 
receiving a report indicating that an escalation policy was triggered due to the occurrence of a problem or issue within a computer-based production environment (Paragraph 21-25, 31 – a seeker defines a problem and issues an inquiry which triggers the escalation process) - ; 
identifying at least one person that is knowledgeable about the problem or issue that triggered the escalation policy by consulting a user proficiency database that includes a plurality of proficiency ratings for each of a plurality of users of the production environment assistant, the plurality of proficiency ratings for each user being indicative of the user's proficiency with respect to individual issue areas and/or production environment assistant features; and (Paragraph 31-33, 35, 39 -an expert is identified through the use of routing orders (ratings) associated with a respective skill set)
activating the escalation policy such that an individual identified in the escalation policy is notified of the problem or issue and a name and/or contact information for the at least one identified person that is knowledgeable about the problem or issue that triggered the escalation policy (Pargarph 22, 35, 36 – selected expert is routed the seeker’s inquiry. User’s name and contact are in corresponding profiles)
With respect to claim 7, Nevin teaches the method of claim 1, wherein identifying at least one person that is knowledgeable about the problem or issue that triggered the escalation policy comprises identifying an individual that has the highest proficiency score for an issue area and/or production environment assistant feature that corresponds to the problem or issue that triggered the escalation policy. (Paragraph 31-33, 35, 39 -an expert is identified through the use of routing orders (ratings) associated with a respective skill set)
With respect to claim 8, Nevin teaches the method of claim 1, wherein identifying at least one person that is knowledgeable about the problem or issue that triggered the escalation policy comprises identifying a plurality of individuals that have the highest proficiency scores for an issue area and/or production environment assistant feature that corresponds to the problem or issue that triggered the escalation policy. (Paragraph 31-33, 35, 39 -an expert is identified through the use of routing orders (ratings) associated with a respective skill set)
With respect to claim 9, Nevin teaches the method of claim 8, wherein activating the escalation policy such that an individual identified in the escalation policy is notified of the problem or issue and a name and/or contact information for the at least one identified person that is knowledgeable about the problem or issue that triggered the escalation policy comprises: generating a list of the plurality of individuals that have the highest proficiency scores for an issue area and/or production environment assistant feature that corresponds to the problem or issue that triggered the escalation policy, wherein the list is ordered based on the proficiency scores of the users; and providing the ordered list of the plurality of individuals to the individual identified in the escalation policy. (Paragraph 31-33, 35, 39 - multiple expert can be identified through the use of routing orders (ratings) associated with a respective skill set)
Claims 10, 11, 17-19 are similar in scope to claims 1, 7-9 and are rejected based on the same rationale. 

Allowable Subject Matter
Claims 2-6, 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R LAZARO/Primary Examiner, Art Unit 2455